Order entered July 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00442-CR

                                 ROCKY MORRIS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F95-01315-U

                                            ORDER
         We GRANT the Dallas County District clerk’s June 27, 2014 request for an extension of

time to file the supplemental clerk’s record as directed by the Court’s May 29, 2014 order. The

time to file the supplemental clerk’s record is EXTENDED to THIRTY DAYS from the date of

this order.

         We EXTEND the time for appellant to file his brief until SIXTY DAYS from the date of this

order.


                                                       /s/   LANA MYERS
                                                             JUSTICE